Citation Nr: 1504058	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-10 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine with spondylosis. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to February 1991. 

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Winston -Salem, North Carolina Regional Office (RO) of the Department of Veterans' Affairs (VA). 

In November 2010, a Board hearing was held at the RO before the undersigned Veteran's Law Judge; a transcript of the hearing is of record. 

This case was remanded by the Board for further development in June 2011.  


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine with spondylosis is not manifested by forward thoracolumbar flexion that is 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. 
 
2.  It is at least as likely as not that the appellant's service connected disabilities render him unable to obtain and retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for degenerative disc disease of the lumbar spine with spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.158, 3.321, 3.340, 3.341, 4.15, 4.16, 4.19.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in June 2008 and June 2009, VA advised the appellant of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The appellant was also provided notice regarding how disability ratings and effective dates are assigned. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159 (d).  Accordingly, the Board will address the merits of the claims.



RATINGS 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.   Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran appeals the denial of a 20 percent rating for degenerative disc disease of the lumbar spine with spondylosis.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).
 
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.
 
With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.
 
The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's lumbar disability is evaluated under Diagnostic Code 5242.  Under the general rating formula for diseases and injuries of the spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned when forward thoracolumbar flexion is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

After a review of the evidence, the Board finds that a rating higher than 20 percent disabling for degenerative disc disease of the lumbar spine with spondylosis is not warranted.  In this regard, the June 2008 VA examination disclosed forward flexion of the lumbar limited to 45 degrees with pain.  There was no loss of motion secondary to pain, weakness, or lack of endurance during the examination.  The March 2009 VA examination disclosed forward flexion of the lumbar spine to 60 degrees with pain.  There was no loss of motion secondary to pain, weakness, or lack of endurance during the examination.  

The August 2011 VA examination disclosed forward flexion limited to 80 degrees with pain and following repetitive use testing forward flexion to 75 degrees.  After repetitive testing, there was less movement than normal, pain on movement and interference with sitting, standing and/or weight bearing.  Forward flexion of the lumbar spine limited to 80 degrees with pain was shown during the June 2012 VA examination.  He did have any additional limitation in range of motion following repetitive use testing and/or function loss or impairment of the spine.  Given the ranges of motion reported above neither flexion limited to 30 degrees or less nor favorable ankylosis of the entire thoracolumbar spine is shown.  Accordingly, the claim is denied.  

In reaching the above conclusions, the Board has considered the requirements of 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Neither the lay or medical evidence, however, reflects that the requirements for a higher rating have been met.  To the extent that the Veteran reports lumbar pain, the Board notes that the current rating contemplates perarticular pathology productive of painful motion.  38 C.F.R. § 4.59.

The Board has also considered whether the Veteran's service connected lumbar spine disability would warrant a higher rating if rated on the basis of incapacitating episodes.  The objective evidence, however, does not show any incapacitating episodes during this appeal.  In light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for an intervertebral disc syndrome, and indeed, in light of the lack any assertion on the part of the Veteran that the criteria for incapacitating episodes have been met, the Board finds that a higher rating under the formula for rating intervertebral disc syndrome based on incapacitating episodes is not warranted.

With regard to neurologic abnormalities, the Board notes that VA examinations show essentially normal neurologic findings.  Although he had absent reflexes during the August 2011 VA examination, the March 2009 and June 2012 VA examinations showed normal reflexes.  No neurologic manifestations originating from the lumbar spine have been identified.  The Board also notes that the VA examinations fail to disclose any scars related to his lumbar spine.

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  Accordingly, the claim is denied.

As to whether this case should be referred for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The Veteran reports his lumbar spine disability cause difficulties with walking and standing.  The Board notes, however, that the manifestations of his disability to include pain and other functional limitations on appeal are contemplated by the schedular criteria.  The Veteran has not described any additional, unusual symptomatology for the disability on appeal that is not already contemplated by the schedular rating criteria.  For instance, for the lumbar spine, the Board has considered the Veteran's limitation of motion, pain, and all other factors of functional loss listed in 38 C.F.R. §§ 4.40 and 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) in considering his current rating.  There is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.

TDIU 

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board observes that a claim for TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.

The Veteran is service connected for post traumatic stress disorder with depression rated as 50 percent, atopic dermatitis with neurodermatitis rated as 30 percent, hypertensive cardiovascular disease associated with hypertension rated as 30 percent, hypertension rated as 20 percent, degenerative disc disease of the lumbar spine with spondylosis rated as 20 percent, fatigue as due to an undiagnosed illness rated as 10 percent and residuals of left buttock cyst rated as 0 percent.  His combined evaluation is 90 percent.  As such, the schedular requirements for a TDIU are met. 

The appellant has indicated that he is unable to maintain employment because of his service connected disabilities.  The Veteran is unemployed and last worked full time in October 2006.  The evidence shows that he last worked for Shaw University Security Police for about nine years as a supervisor/telecommunication officer.  He claims during this time his work performance decreased gravely and that he was demoted because his job performance ratings had decreased.  He claims his judgment was impaired because of his PTSD and that he unable to establish and maintain effective relationships with his coworkers.  He believes that he was terminated from his job because of his PTSD.  According to the Veteran, the combination of his back problems and PTSD render him unemployable.  

The Board has been presented with positive and negative evidence regarding the impact of the Veteran's service connected disabilities on his employability.  
To that end, the June 2008 and March 2009 VA examiners found that the Veteran's physical employability was limited by his lumbar spine disability but sedentary work was not limited by his condition.  The March 2009 VA examiner also opined that the Veteran was able to work sedentary and physical employment with his heart and skin condition.  During the March 2009 VA PTSD examination, it was determined that the Veteran's psychiatric symptoms result in moderate impairment of employment and social functioning.  The June 2012 VA examination also revealed the his PTSD caused occupational and social impairment with reduced reliability and productivity.  The examiner further found that if one considered the Veteran's pre-2003 TBI GAF scores as a guide for employability, as well as his work record up to October 2006, then it is as least as likely as not that sedentary employability would possible based upon the relative contribution of the PTSD alone.  

The August 2011 VA examiner, however, opined that the Veteran ischemic heart disease would impact his ability to work.  He stated that the Veteran was having increased frequency of angina (about twice a week now) with light physical exertion, and stress with even sedentary activity would bring angina on, making him unable to perform physical or sedentary employment.  The Veteran has also testified that his PTSD renders him unable to work due to symptoms of anger with violence, suicidal and homicidal thoughts, and problems with impaired judgment.  He also claims physical limitations due to his lumbar spine disability.  

The Board finds that the cumulative effects of the Veteran's PTSD, lumbar spine disability and hypertensive cardiovascular disease render him unable to secure or follow a substantially gainful occupation.  Given the evidence discussed in the VA compensation examinations, the VA treatment records and the Veteran's statements, and in resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for TDIU are met.  



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine with spondylosis is denied.  

Entitlement to a total disability rating based on individual unemployability due to service-connected disability is granted subject to the law and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


